Citation Nr: 0712309	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
rash on the feet.  

2. Entitlement to service connection for hyperopia and 
unhealed injury of the left eye.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1995 to July 1997 
and from January 2003 to April 2004 in support of Operation 
Iraqi Freedom.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied entitlement to service 
connection for hyperopia and/or other residuals of a left eye 
injury and denied service connection for a skin rash and post 
operative scar residuals of a neck cyst removal.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in January 
2006.  A transcript of his testimony has been associated with 
the claims file.

The case was remanded to the RO by the Board in July 2006 for 
additional development and adjudicative action.  Before the 
case was returned to the Board for further appellate review, 
the issue of entitlement to service connection for scar 
residual for cyst removal was granted.  As the grant of 
service connection for the post-operative scar for cyst 
removal represents a full grant of benefits on appeal, the 
issue of entitlement to service connection for post-operative 
scar for cyst removal is no longer in appellate status at 
this time.  


FINDINGS OF FACT

1.  A rash of the lower extremities was not shown during 
service, and the veteran does not have a current diagnosis of 
a bilateral foot rash.  

2.  The veteran's hyperopia/refractive error did not result 
from an in-service eye injury, and the in-service corneal 
abrasion did not result in any currently diagnosed left eye 
symptomatology.  


CONCLUSIONS OF LAW

1.  A bilateral foot rash was not incurred in or aggravated 
by service.  38 U.S.C.A. § § 1110, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.4(b), 3.6, 3.303 (2006).  

2.  Hyperopia/refractive error of the left eye was not 
incurred in or aggravated by service, and the criteria for a 
grant of service connection for currently diagnosed 
residuals, if any, of a left eye injury have not been met.  
38 U.S.C.A. § § 1110, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.4(b), 3.6, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2004 and July 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
June 2005 statement of the case (SOC) and December 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  In addition, the December 
2006 SSOC and the July 2006 letter specifically notified the 
veteran of the downstream issues of initial disability rating 
and effective date.  

The notifications received by the veteran adequately complied 
with VA's duty-to-assist and subsequent interpretive 
authority, and the veteran has not been prejudiced in any way 
by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  It appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran provided testimony in support of his claims at a 
personal hearing before the undersigned.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  

II.  Service Connection

The veteran seeks service connection for claimed residuals of 
a left eye injury and for a chronic bilateral foot rash.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Foot Rash

Service medical records are completely negative for any 
complaints, findings or diagnosis of a skin rash involving 
the lower extremities, including the feet.  

Contrary to this finding, the veteran maintains that he was 
treated intermittently for a rash on his feet during service, 
as a result of insect bites, and has continued to suffer with 
the rash intermittently since service.  

At an August 2004 VA examination, the veteran reported that 
he was bitten by sand fleas in Iraq, which produced a rash.  
The veteran reported that he was treated with antibiotics.  
On examination, the veteran did not present with an active 
rash.  The veteran explained that the he got the rash on and 
off at least four to five times per year, and the last rash 
outbreak was a couple of months earlier.  The examiner noted 
the veteran's history; however, there were no signs or 
symptoms at that time to support any diagnosis.  

At his personal hearing in January 2006, the veteran 
testified that during service in Iraq, he was bitten by 
insects which they referred to as sand fleas.  Those bites, 
the veteran testified, covered his lower legs and feet 
completely, and have since caused an intermittent rash.  The 
veteran testified that his feet broke out when it got really 
hot and he wore boots.  He testified that he would go to the 
aid station and grab antibiotic ointment cream for relief, 
and that may be why it was never documented during service.  
The veteran described the outbreaks as bites all over his 
feet that looked disgusting.  He was unable to wear flip 
flops because of the embarrassment.  

At January 2006 travel board hearing, the veteran asked if he 
should submit pictures of his feet showing an outbreak of the 
rash.  It was explained to him that it would be better to 
submit such photographs to a medical doctor, but that it 
would also be helpful if photographs of the veteran's claimed 
condition were simply associated with the claims file.  

At a VA examination in August 2006, the veteran again 
described the rash on his feet and noted that it was worse in 
the summer because of the heat.  He wore boots as part of his 
employment and the boots irritated the rash.  The veteran did 
not present with a rash at the examination, and explained 
that he had attempted to seek medical attention when the rash 
broke out, but he was unable to reach a physician in time to 
examine the rash and diagnose it.  Examination of the feet 
revealed no current rash and no tinea pedis.  Diagnosis was 
no rash bilateral feet; no rash present at the current time.  
The examiner could not determine if the rash was due to 
military service because it was not present at the time of 
the examination.  

Thus, in sum, there is no competent medical evidence of 
record to show that the veteran suffered from insect bites 
during service which produced a chronic rash, and no 
competent medical evidence after service to show a current 
disability.  The Board does not doubt the sincerity of this 
veteran, and finds his testimony credible.  Nevertheless, the 
objective evidence of record does not show any current 
disability, and the Board may not grant service connection 
for a disability which has not been diagnosed, and which is 
only described by the veteran.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Furthermore, there is no evidence of record, other than the 
veteran's statements, that he has a current chronic skin rash 
on his feet that is related to any disease or injury incurred 
in or aggravated by service.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  It was discussed at his personal hearing that he 
would provide photographs of his condition during an 
outbreak; however, to date, no photographs have been 
received.  

It is unfortunate that the veteran's claimed rash was not 
present at the time of his 2004 and 2006 examinations.  
Nevertheless, if in the future, the veteran is able to obtain 
a medical diagnosis based on examination and/or photographs 
reviewed by a physician, he may file a new claim for service 
connection.  

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and service connection for a bilateral rash of the 
feet is not warranted. 

Left Eye Injury

Service medical records reveal that the veteran sustained a 
left eye corneal abrasion in August 2003 during a sandstorm.  
Dust entered the eye and the veteran's vision blurred.  A 
foreign body which became lodged in his left eye was 
subsequently removed and the veteran was treated with 
antibiotic ointment.  The remainder of the service medical 
records are negative for any complaints, findings or 
diagnoses with regard to the left eye.  

At an August 2004 VA general medical examination, the veteran 
complained of residuals of the in-service eye injury to 
include excessive tearing, and some dark spots in the eye, 
but no pain.  The general medical examination report referred 
to the detailed eye examination for a more definitive 
diagnosis.  

An August 2004 VA eye examination noted the veteran's 
complaints of decreased distance and near vision.  On 
examination the best corrected distance and near visual 
acuities wee 20/20 in the right eye and 10/20-2 in the left 
eye.  The peripheral fields were full to confrontation 
testing in both eyes.  Extraocular muscle movements were 
full.  The pupils were round and reactive to light in both 
eyes with no afferent defect.  Slit lamp examination revealed 
a clear cornea in both eyes, a quite anterior chamber in both 
eyes, a flat iris in both eyes, and a clear lens in both 
eyes.  Applantion pressures were 12 mm Hg in each eye.  
Dilated fundus examination showed a cup-to-disk ratio of 0.25 
in both eyes.  The disks, maculae and vessels were normal in 
both eyes.  There was an area of hyperpigmentation in the 
inferior periphery of the left eye.  The diagnosis was 
history of foreign body left eye with no ocular signs; and 
hyperopia.  

At the veteran's personal hearing in January 2006, he 
testified that he got blurry vision in the left eye and 
sometimes he could not see the light because of spots in 
front of his eye.  The veteran testified that he had problems 
focusing, and sometimes in the morning he would wake up with 
his left eye crusted shut. 

At a VA examination in August 2006, the veteran continued to 
complain of blurred vision in that eye since the accident in 
August 2003.  The veteran denied other visual complaints, 
including diplopia.  On examination, best corrected distance 
acuities were 20/20-2 in the right eye and 20/20 in the left 
eye.  Unaided near acuities were 20/20 in each eye.  The 
peripheral fields were full to finger counting in both eyes.  
Extraoccular muscle movements were full.  The pupils were 
round and reactive to light in both eyes with no afferent 
defect.  Slit lamp examination revealed a quiet conjunctiva 
in both eyes, a flat iris in both eyes, and a clear lens in 
both eyes.  Applanation pressures were 11 mmHg in each eye.  
Dilated fundus examination showed a cup-to-disc ratio of 0.25 
in the right eye and 0.3 in the left eye.  The macula and 
vessels were normal in both eyes.  The diagnosis was 
refractive error; and history of foreign body left eye with 
no present signs.  

In a September 2006 addendum report to the August 2006 VA 
examination, the examiner noted that the claims file was 
reviewed, and also noted that the veteran had hyperopia 
present in both eyes, and therefore it was unlikely that the 
hyperopia was related to the corneal abrasion incurred during 
service in August 2003.  

Thus in sum, the service medical records show treatment for a 
corneal abrasion in August 2003; however, no chronic disorder 
of the eye was shown as a residual during service, or after 
discharge from service.  Despite the veteran's complaints of 
left eye blurred vision, examinations in 2004 and 2006 both 
note the veteran's vision was corrected to 20/20, and the 
cause of the defective vision was refractive error.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects, and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In this case, there is no current diagnosis of a superimposed 
injury of the left eye.  Although the service medical records 
clearly reveal a corneal abrasion of the left eye during 
service, the VA examinations of August 2004 and August 2006 
note no current disability of the left eye other than 
refractive error/hyperopia (farsightedness).  Because the 
defect is bilateral, the August 2006 examiner opined that it 
was unrelated to the in-service left injury.  There is no 
opinion to the contrary, and no medical evidence to suggest 
that the veteran suffers from a current disability of the 
left eye as a residual of the in-service injury.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a 
current left eye disorder for which service connection may be 
established.  While there is evidence of a definite left eye 
injury during service, the record does not indicate that 
there are any residuals to warrant a grant of service 
connection, particularly given the lack of follow-up history 
or ongoing continuous treatment.  Moreover, VA examinations 
did not find any evidence of a current left eye disorder 
other than refractive error, which was bilateral, and 
therefore unrelated to the in-service eye injury.  The 
preponderance of the evidence is against a finding service 
connection; there is no doubt to be resolved; and service 
connection is not warranted. 


ORDER

Service connection for a skin rash of the feet is denied.  

Service connection for residuals of a left eye injury is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


